DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 4/22/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments to claim 1 and the cancellation of claim 2 have been made of record.
1, 3 and 5-41 are pending.
Claims 27-41 remain withdrawn for the reasons of record at pg. 2 of the office action of 1/22/2021.
Claims 1, 3 and 5-26 are under examination to the extent they read on the elected invention.
Information Disclosure Statement
The Information Disclosure Statement filed on 4/9/2021 has been considered. 
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 1, 3 and 5-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for preventing a condition in a patient in need thereof, the condition characterized by compromised white blood cell production in the patient, the method comprising administering to the patient a therapeutically effective amount of a protein complex comprising a modified human granulocyte-colony stimulating factor (hG-CSF) 
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-7, 9-15 and 19-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Bock et al. (IDS, US Pub. 2010/0227818), Staunton et al. (IDS, WO 2002/028896), Lee et al. (IDS, US 2012/0294829), and Kim et al. (IDS, US Pat. No. 9,421,244) for the reasons of record and as discussed below.

Applicant’s arguments have been fully considered but they are not persuasive because Staunton et al teach (see pg.1) that G-CSF having improved property have been developed with cys17 substitution to serine and Pro65 substitution to serine is disclosed in the prior art (US Pat. 5,416,195). Therefore, one skill in the art would be able to use Cys17S and Pro65S combination for making a conjugate to increase the half-life of G-CSF. Regarding applicants’ arguments that Eflapegrastim has significantly improved property to Pegfilgrastim, claims do not commensurate with the arguments because claims 1, 3, 5-7, 9-15, and 19-26 do not recite Eflapergrastim which comprises amino acid sequence of SEQ ID NO: 1 which shows better results than control. Therefore, the rejection is maintained.
Claim 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Bock et al. (IDS, US Pub. 2010/0227818), Staunton et al. (IDS, WO 2002/028896), Lee et al. (IDS, US 2012/0294829), and Kim et al. (IDS, US Pat. No. 9,421,244) as applied to claims 1-3, 5-7, 9-17 and 19-26 above, and further in view of Lakhanpal et al. (Breast Cancer Manage. 2(5) 367-374, 2013) for the reasons of record at pg. 13-14. Applicants do not argue the rejection.
Conclusion


Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646